Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE WITH A PLURALITY OF LIGHT GUIDES IN A ONE-TO-ONE CORRESPONDENCE WITH A PLURALITY OF DISPLAYS


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga (JP 201134205). 
Regarding Claim 1, Iwanaga discloses in Figures 1-2, a display device comprising: a translucent front plate (diffusing plate 18); a plurality of display panels 11 each of which is connected to the front plate and smaller than the front plate 18; and a backlight unit comprising a plurality of light guide plates 12 disposed facing the respective display panels 11 in one-to-one correspondence and a light source 15 configured to cause light to be incident on the light guide plates.
Iwanaga does not explicitly disclose each of the display panels 11 are bonded to the translucent front plate 18. 
It would have been obvious to one of ordinary skill in the art to bond the displays 11 to the panel 18 via the light guide members 17 by a suitable material or method because the known technique of bonding optical members together  was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga as applied to claim 1 above, and further in view of An (U.S. PG Publication No. 20130321740).
Iwanaga does not the front plate 18 has a curved part. 
An discloses curved display member having front plate DP1 having a curved surface for providing a better viewpoint to the user when looking at multiple areas of the screen (Para 0005).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to curve the display including the front panel for improving the viewpoint of the display. 

Allowable Subject Matter
Claims 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (U.S. Patent No. 8,223,296) discloses a display with a plurality of light guide plates. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MAY/Primary Examiner, Art Unit 2875